430 F.2d 1184
75 L.R.R.M. (BNA) 2432, 64 Lab.Cas.  P 11,221
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.NEWPORT CONCRETE COMPANY, and its Subdivisions, NewportConcrete Company, and Bethel Supply Company, Respondent.
No. 20153.
United States Court of Appeals, Sixth Circuit.
Oct. 8, 1970.

On Petition to Enforce an Order of the National Labor Relations Board.
Janet Skaare Morris, N.L.R.B., Washington, D.C., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Elliott Moore, John D. Valenti, Attys., N.L.R.B., Washington, D.C., on the brief, for petitioner.
Donald E. Calhoun, Cincinnati, Ohio, for respondent.
ORDER
Before PHILLIPS, Chief Judge, and CELEBREZZE and BROOKS, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board seeks enforcement of its order issued against respondent, Newport Concrete Company, and its Subdivisions, Newport Concrete Company, and Bethel Supply Company, reported at 177 N.L.R.B. No. 101.  The Board found violations of 8(a)(5) and (1) of the Act due to the direct dealing by respondent with individual employees concerning conditions of employment.  Also, the Board adopted the Examiner's finding that the respondent's unlawful unilateral negotiations with its employees converted the Union's economic strike into an unfair labor practice strike.


2
We are of the opinion that there is substantial evidence on the record as a whole supporting the findings of the Board and we, therefore, order that the order of the Board be enforced.